Title: John Quincy Adams to Abigail Adams, 7 October 1797
From: Adams, John Quincy
To: Adams, Abigail


        
          My Dear Mother.
          London 7. October 1797.
        
        It is but a few days since I received your kind letter of 14. July, brought to Holland by Genl: Marshall, and forwarded to me here. The pamphlets also which you have been kind enough to send me have come to hand. I value them much not only for the advantage of perusing them, but because I am endeavouring to preserve a collection of such publications. My state of continual motion is indeed very unfavourable to this purpose, for it often prevents packets destined to me, from arriving. For instance I have not to this day received the pamphlet containing the correspondence upon the subject of the refusal by the Directory of France to receive Genl: Pinckney last Winter, and as this makes a very material chasm in the series of my State Papers, I shall request you to forward me one of them— It was printed towards the last of May, and is the more material to me, as it contains (so I am informed) extracts of one or two of my own Letters to the Secretary of State.
        Mr: Harper’s Observations upon the dispute between the United States and France are very valuable, and must I think prove very useful. The facts I think are very correctly stated, and the Spirit with which they are commented is truly American. I rejoyce to see that Spirit thus coming forth, and hope to see more of it than any of our Enemies expect.— It becomes every person of information and character to detect and expose that base and hypocritical villainy of faction, which endeavours to load with the odium of being under British Influence, every Man who is not the servile or the venal tool of France.— Mr: Harpers example will I hope be followed, and the sooner we can ascertain who are the true, unmingled Americans, the better.— I have seen enough, and more than enough of those characters who would slide along between the two parties, with the hope of sharing in the triumph of either, under the pretence at present of belonging to none. Randolph’s catastrophe, made me sick of such personages.— Solon was right in subjecting to severe penalties every Citizen who refused to take his side, in great public controversies.
        
        The elaborate pamphlet against the late President, is apparently of french origin. The french idiom is manifest in every page, and the translation is poorly done, for they have been obliged to help it with an explanatory glossary by way of notes.— Yet I think Randolph must have some hand in it: for what other man upon earth could quote Randolph’s pamphlet and Fauchet’s certificate as authorities
        As to Washington’s character, it is one of the fortunate things of his fortunate life, to be attacked by such beings as Randolph and Payne, and this pamphleteer; that is by men of some talents, and more popularity, full to the brim of the foulest and most malignant venom that the human heart can engender. Against such a life and such virtues, secured and sanctioned as they are by retirement, no talents, no malice can avail, and publications like those which have been levelled at him, only expose the authors to disgrace, and will serve in future to be quoted as the tests by which his virtue was proved, as the fires from which it issued only brightened in its lustre.
        But in the pamphlet which you sent me, the attack upon Washington, is a mere feint to cover an attack upon the Constitution. You know that the plan for this attack has long been laid, and the substantial object of it fully understood.— I confess that I was not a little diverted at reading the laboured and pompous panegyric upon the wisdom of the french Constitution in establishing a Directory of five persons, at a moment, when three of the five had just expelled and proscribed the other two, by mere military force, and in the most undisguised and unblushing violation of that wonderful Constitution; nor did I avoid remarking, that Carnot so emphatically eulogised in the pamphlet as the great author and organizer of the stupendous Republican french victories, was at the time when I read this encomium, one of those very two directors, thus expelled and proscribed by his three Colleagues, without, the forms of a trial or even the ceremony of an accusation. The convulsion of the 18th: fructidor (4th: of September) displays in such a striking manner the merits and operation of this boasted Constitution, that I have drawn up very hastily at such leisure as I could snatch while preparing for my departure from this place, some observations upon that Event; which you will see, and read if you have the Patience to go through them.— They are founded upon the facts as stated by the prevailing party; the party so loud in crying up the Constitution which they have sacrificed: they rest principally too upon official documents.
        
        Mr: Smith arrived at Lisbon about the 25th: of August. I have a letter from him of that date. Mr: Gerry arrived at Rotterdam the 19th: of last month. I have a letter from him dated there on the 24th:— Genl: Marshall had arrived before him and with Genl: Pinckney had proceeded to Paris where they arrived on the 28th:— The commission in my opinion is excellently composed, but for any reconciliation worth having there must be a favourable and an honest temper on both sides.— My hopes are but small.— In general the American diplomacy in Europe,—myself excepted, is now as well chosen as can be wished— The men are all honest, and able.— In excepting myself I do not mean a silly disqualifying salvo. I cannot be contented with my last appointment.
        My old school mate Bache has indeed been so industrious in making his praise slander and his slander praise, that abuse from his press, is at least what as a lawyer I should call prima facie evidence of merit. I feel therefore some satisfaction in being the object of it.— But the appointment to Berlin was objectionable on two grounds.— It had a bad face: for it looked like a nomination by the President of his own Son to high office; it was not well-timed for it was I think the very first nomination, after the opposite example of the Predecessor— It was not in fact a promotion of me, but it looked like it.— A train of reasoning, a recurrence to other facts was necessary to answer cavillers against it. The first appearance of things, is a point which deserves some attention.
        When from the appearance you turn to the reality: I had been destined as Minister Plenipotentiary to Lisbon; but for the expences of the voyage and journey there; or what is called the outfit, I had been allowed only half the usual sum.— I had been at all this expence, had taken my own passage and that for all my baggage, and had even engaged an house there, when I am at once ordered back to the other extremity of Europe, with a new voyage and journey necessarily and inevitably very expensive, without the addition of a farthing to my previous half-allowance.— I received therefore an office at once invidious in appearance, and oppressive in reality.— But I have done with this subject, which I have not willingly renewed. My Country has every claim upon me; if her service were merely a bed of roses, it would not be a worthy incitement to ambition.— As for Bache,—he was once my school mate; one of the companions of those infant years when the heart should be open to strong and deep impressions of attachment, and never should admit any durable sentiment of hatred or malice. There is a degree of

regard and tenderness that mingles itself in my recollection of every individual with whom I ever stood in that relation— The school and the College are the sources of the dearest friendships; they ought never to be those of malevolence or Envy.— Bache has none of these feelings, or he would not have been the vehicle of abuse upon me, at least during my absence from the Country.— But he cannot hurt me.
        That the President retains his Spirits and fortitude unshaken is what I expected, and it gives me much pleasure. Great worth and virtue has no vouchers so complete as strong trials. I have a firm and undoubting confidence not only in the Justice but in the final success of the cause for which we may soon be called to contend with all our energies.— But our strength has slept too long; it must be called forth.
        Your hints concerning my Sister’s situation, give me pain more than surprize— I am too familiarly conversant with such things.— Perhaps it may give you and my father some satisfaction to learn, that I remain still as independent as your own hearts can wish: and that notwithstanding my increased expences without any increase of fortune, and notwithstanding the additional voyage and Journey above-noticed, I am and will continue fully within my means.
        your ever affectionate Son
        
          John Q. Adams.
        
      